ORDER

PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of trafficking drugs in the second degree in violation of § 195.223 RSMo (Supp.1992). Defendant was sentenced as a prior, persistent and class X offender to 30 years imprisonment. Defendant also appeals from the court’s dismissal of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 84.16(b) and 30.-25(b).